Fourth Court of Appeals
                                    San Antonio, Texas
                                        February 21, 2019

                                       No. 04-19-00041-CR

                                      IN RE Jose MEDINA,
                                           Appellant

                    From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CR-1086-W1
                             Honorable Sid L. Harle, Judge Presiding


                                         ORDER
Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

       Relator filed a motion for extension of time to file a motion for rehearing. The motion is
hereby GRANTED. Time is extended until April 8, 2019.


           It is so ORDERED on February 21, 2019

                                                            PER CURIAM

           ATTESTED TO: _____________________
                       Keith E. Hottle
                       Clerk of Court